office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 sjkim posts-106979-10 uilc date september to senior tax analyst servicewide interest se s e ep si attn oneida stephens from john m aramburu senior counsel branch office of associate chief_counsel income_tax accounting subject look-back interest issues this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues you have asked our office for advice on various issues relating to look-back interest payable to a taxpayer specifically you have posed the following issues whether the internal_revenue_service may offset look-back interest due to a taxpayer against the taxpayer's tax_liability when is look-back interest considered available to offset a tax_liability whether look-back interest due to a taxpayer itself accrues add-on interest and the period over which any add-on interest accrues whether a bifurcated interest rate similar to the gatt interest rate under sec_6621 of the sec_2 applies to look-back interest in this memorandum we assume that any look-back interest due or payable to a taxpayer is not attributable to an amount previously paid_by or collected from the taxpayer posts-106979-10 when form_8697 interest computation under the look-back_method for completed long-term_contracts is due for filing what is the effect of an extension of time to file a taxpayer’s federal_income_tax return and what are the adverse consequences if any to a taxpayer from the overdue filing of form_8697 when look-back interest is due to the taxpayer overview of the look-back interest rules under sec_460 law and analysis sec_460 requires that the taxable_income from any long-term_contract be determined under the percentage-of-completion method as modified in sec_460 pcm under sec_460 a taxpayer using pcm to account for income from long- term contracts is required to pay or is entitled to receive interest on the amount of tax_liability deferred or accelerated under that method_of_accounting this interest is referred to as look-back interest under sec_460 and sec_1_460-6 of the income_tax regulations a taxpayer determines its look-back interest for a taxable_year in three steps first the taxpayer reapplies the pcm to all long-term_contracts completed or adjusted in the current taxable_year the filing year using actual total_contract_price and actual total contract costs and determines the taxable_income that it would have reported for each prior taxable_year redetermination year see sec_460 sec_1_460-6 income_tax regs second the taxpayer compares the redetermined tax_liability for each redetermination year with the reported tax_liability for that year and determines the hypothetical underpayment or overpayment_of_tax for each redetermination year see sec_460 sec_1_460-6 income_tax regs finally the taxpayer applies the adjusted overpayment rate ie overpayment rate in effect under sec_6621 for the calendar_quarter in which interest begins to accrue compounded daily to the hypothetical underpayment or overpayment_of_tax for each redetermination year see sec_460 sec_1_460-6 under sec_1 c i the interest_accrual_period begins on the return_due_date not including extensions for the redetermination year and ends on the earlier of the return_due_date for the filing year and the date when the taxpayer both files its return for the filing year and has paid the tax for that year a net amount of interest payable by or to the taxpayer is computed for each filing year all section references herein are to the internal_revenue_code unless noted otherwise the redetermined tax_liability can vary from the reported tax_liability of a redetermination year because pcm relies on estimates of total_contract_price and total contract costs to determine the year’s income from a long-term_contract as noted redetermined income is based on actual contract_price and costs posts-106979-10 sec_1_460-6 of the income_tax regulations provides that t he amount of any interest due from or payable to a taxpayer as a result of applying the look-back_method is computed on form_8697 for any filing year the flush language of sec_460 provides that for purposes of subtitle f other than provisions governing estimated_tax penalties any look-back interest required to be paid_by the taxpayer must be treated as an increase in income_tax for the filing year sec_460 however is silent as to how look-back interest due from the government must be treated sec_1_460-6 of the income_tax regulations reiterates the statutory treatment of look-back interest due from the taxpayer under subtitle f and provides that for purposes of computing taxable_income under subtitle a it constitutes interest_expense the regulation further provides that any look-back interest received from the government is treated as taxable interest_income for all purposes and is not treated as a reduction in tax_liability or a tax_refund sec_1_460-6 income_tax regs fourth sentence sec_1_460-6 of the income_tax regulations provides that for purposes of the period of limitation a taxpayer's claim for look-back interest that is not attributable to an amount previously paid_by or collected from a taxpayer is a general non-tax claim against the federal government thus the claim is subject_to the period of limitation set forth in sections and of title of the united_states_code in contrast look- back interest owed by a taxpayer is subject_to the limitations on assessment and collection provided in sec_6501 and sec_6502 and a taxpayer's claim for look-back interest previously paid is a claim for credit or refund of an overpayment_of_tax subject_to the limitations provided in sec_6511 sec_1_460-6 of the income_tax regulations also refers the reader to sec_6601 through for guidance applicable to the compounding of interest when the look-back interest is not paid presumably this sentence refers to both look-back interest owed by the taxpayer and look-back interest owed by the government issue offsetting look-back interest due to a taxpayer against the taxpayer’s tax_liability a credit under sec_6402 sec_6402 provides that the service within the applicable_period of limitation may credit or refund an overpayment to the taxpayer who made the overpayment under this provision the service may offset the amount of an overpayment against any_tax liability of the taxpayer for an overpayment_of_tax to arise there must be an amount_paid by or collected from the taxpayer which exceeds the tax owed look-back interest due to a taxpayer that posts-106979-10 does not consist of an amount that was previously paid_by or collected from the taxpayer is not an overpayment because sec_6402 applies only to overpayments this provision does not provide the service with the authority to credit look-back interest owed to the taxpayer against a tax_liability of the taxpayer b common_law offset authority courts have allowed the united_states government to retain all or some of a claim against it to offset an amount due to the government 332_us_234 recognizing that t he government has the same right which belongs to every creditor to apply the unappropriated moneys of his debtor in his hands in extinguishment of the debts due to him thus common_law offset merely involves the government’s application of money owed to a taxpayer to reduce the taxpayer’s outstanding liability 805_f2d_449 1st cir see also 202_f2d_483 2d cir offsetting amount due from u s army against taxpayer’s overdue tax_liability 428_f2d_1241 ct_cl same pursuant to sec_1_460-6 of the income_tax regulations look-back interest due to a taxpayer is treated as a general non-tax claim against the federal government under the principle upheld in munsey trust and subsequent cases the united_states government has a right to apply that claim against the taxpayer's tax_liability in a situation where the department of the treasury both owes look-back interest to a taxpayer and is owed income_tax by that taxpayer it is only logical for the department of the treasury and the service as its agent to have the right to offset accordingly the service may offset look-back interest against a taxpayer's tax_liability under common_law principles issue date on which look-back interest is available for offset a taxpayer's claim for look-back interest accrues or becomes an enforceable right at the end of the interest_accrual_period under sec_1_460-6 of the income_tax regulations the period for which look-back interest is computed ends on the earlier of the return_due_date for the filing year and the date when the taxpayer files the return and pays the tax for that year accordingly as of that date the taxpayer has an enforceable claim against the federal government that is available for offset against the taxpayer’s tax_liability issue add-on interest neither sec_460 nor the regulations thereunder explicitly addresses whether look- back interest itself accrues interest nevertheless sec_1_460-6 of the income_tax regulations strongly suggests that the taxpayer is entitled to add-on interest the third sentence begins as follows a taxpayer's claim for look-back interest or interest payable on look-back interest that is not attributable to an amount previously paid_by or posts-106979-10 collected from a taxpayer is a general non-tax claim emphasis added further the last sentence of the same paragraph refers the reader to sec_6601 to ie chapter 67-interest for guidance applicable to the compounding of interest when the look-back interest is not paid without specifying the party whose nonpayment triggers the application of those interest provisions those two sentences strongly suggest that the regulations under sec_460 contemplate add-on interest when a taxpayer’s claim for look-back interest is unpaid and moreover that rules comparable to the overpayment interest rules set forth in sec_6611 should apply to add-on interest sec_6611 allows interest on any overpayment in respect of an internal revenue tax it is true that look-back interest due to a taxpayer does not constitute an overpayment_of_tax and therefore falls outside the purview of sec_6611 nevertheless the intent of sec_1_460-6 of the income_tax regulations is that add-on interest be computed under rules similar to those found in sec_6611 thus although the sec_6611 rules themselves do not apply to look-back interest because such interest does not constitute sec_6611 interest the regulations under sec_460 are interpreted to apply rules similar to the sec_6611 rules sec_6611 allows interest on any overpayment at the overpayment rate established under sec_6621 under sec_6611 the period over which overpayment interest accrues begins on the date of the overpayment under sec_6611 the period ends in the case of a credit on the due_date of the amount against which the credit is taken or in the case of a refund on a date to be determined by the secretary preceding the refund date by not more than days see also sec_301_6611-1 proced admin regs delegating authority to determine a date preceding the refund date to the district_director or the director of the regional service_center sec_6611 provides that if the taxpayer files a return after the due_date no interest is allowed for any day before the date when the return is filed under sec_6611 if an amount is refunded within days of a claim filing no interest is allowed from the date the claim is filed until the date the refund is made sec_6611 provides that no interest will be allowed unless the return in issue is filed in processible form accordingly in interpreting the sec_460 regulations we apply rules comparable to those of sec_6611 to add-on interest and conclude a applying a rule similar to that of sec_6611 add-on interest generally begins to accrue on the earlier of the due_date of the federal_income_tax return for the filing year and the date the return is filed with any_tax paid that is the date taxpayer acquires a claim for look-back interest b applying a rule similar to that of sec_6611 the accrual_period for add-on interest ends on a prescribed date preceding the date the look-back interest is posts-106979-10 either paid or offset against taxpayer’s tax_liability as determined by the district or service_center director c applying a rule similar to that of sec_6611 if a taxpayer files a claim for look-back interest late the accrual_period should not begin prior to the date when the claim is actually filed d applying a rule similar to that of sec_6611 the service should allow no add-on interest from the date a claim is filed until a refund is made if it pays look- back interest or makes an offset within days after the claim is filed e applying a rule similar to that of sec_6611 the service should not allow add-on interest for any period prior to the time the taxpayer has filed a processible form_8697 issue look-back interest due a taxpayer and the bifurcated interest rate whether the bifurcated interest rate under sec_6621 flush language applies to look-back interest itself is a separate question both sec_460 and sec_1_460-6 state that the overpayment rate in effect under sec_6621 applies to determine look-back interest for purposes of interpreting the sec_460 regulations this includes a rate similar to the reduced_rate provided in the flush language of sec_6621 for overpayments of tax by a corporation in excess of dollar_figure as discussed the look-back regulations contemplate the payment of add-on interest under rules comparable to those governing the payment of overpayment interest accordingly the bifurcated interest rate applies as well to the computation of add-on interest on look-back interest due to a taxpayer issue due_date of form_8697 and consequences of its late filing when taxpayer is owed look-back interest neither sec_460 nor the regulations thereunder provide the due_date for filing form_8697 instructions for form_8697 as revised in date provide that taxpayers that owe look-back interest or are not entitled to receive look-back interest must attach the form to their income_tax returns for the filing year for those taxpayers the due_date of the form_8697 is presumably the due_date including extensions of their in the context of sec_6621 this interest rate is labeled the gatt interest rate see 484_f3d_731 5th cir because look-back interest owed the taxpayer is generally not an overpayment and more specifically not an overpayment under the facts presented it is not taken into account in determining whether the gatt interest rate applies to any overpayment by a taxpayer for example if taxpayer was owed look- back interest of dollar_figure that amount would never be taken into account when determining if the threshold is met for applicability of gatt rate to any overpayment for the same tax_year posts-106979-10 respective income_tax return the instructions further provide that taxpayers that are owed look-back interest must file forms separately with the service_center in philadelphia or in cincinnati on or before their income_tax return due dates including extensions in short the due_date of form_8697 is the same as the taxpayer's return_due_date including any extension for the filing year although the code and the regulations do not provide any express sanction for the late filing of a form_8697 against a taxpayer who is owed look-back interest there are some adverse consequences for example under rules comparable to those provided in sec_6611 the taxpayer will receive no add-on interest for any period prior to the date when it actually files a processible form_8697 further and as noted earlier a taxpayer's claim for look-back interest is subject_to limitations set forth in sections and of title of the united_states_code section a of title limits the period to bring a civil_action against the united_states to six years after the right of action first accrued sec_2501 of the same title provides that the petition on every claim of which the united_states court of federal claims has jurisdiction must be filed within six years after such claim first accrues the late filing of form_8697 does not affect the six-year periods of limitations under sections and of title of the united_states_code the limitations periods begin to run on the day when the taxpayer’s claim for look-back interest accrues ie on the earlier of the due_date of taxpayer’s return for the filing year or the date the return is filed with tax paid for the foregoing reasons we conclude as follows conclusion sec_1 the service may offset look-back interest due to a taxpayer against the taxpayer's tax_liability under federal common_law principles look-back interest is available to offset a tax_liability on the earlier of the return_due_date for the filing year and the date when the taxpayer files the return and pays the tax for that year add-on interest accrues on look-back interest due to a taxpayer and the accrual_period is determined as discussed herein under rules comparable to those provided in sec_6611 a bifurcated interest rate applies to the computation of both look-back interest due to a taxpayer and the computation of add-on interest a form_8697 showing interest due to the taxpayer is due on or before the due_date including any extension of the taxpayer’s income_tax return for the filing posts-106979-10 year and while there is no express penalty for a late filing there are adverse consequences for the taxpayer please call if you have any additional questions or wish to discuss this matter
